Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant’s Arguments filed 02/15/2021 are persuasive.

The term “timing correlator and frequency offset estimator” in independent claims 1, 10 and 15 does not have an ordinary and customary meaning to those of ordinary skill in the art. The term is not found in prior art. However, the specification and drawings of the application provide a meaning for the term “timing correlator and frequency offset estimator” (e.g. see par. 0060 Fig. 4 and par. 0083, Fig. 7). Thus, claims 1 and 10 are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim recites sufficient structure (i.e. the timing correlator and frequency offset estimator as defined in the specification and drawings) to entirely perform the recited functions.

Allowable Subject Matter

Claims 1-20 are allowed.



The primary reason independent claims 1, 10, and 15 is allowable is because the closest prior art of record, US 6961393 by Cupo et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a timing correlator and frequency offset estimator. The term “timing correlator and frequency offset estimator” in independent claims 1, 10 and 15 does not have an ordinary and customary meaning to those of ordinary skill in the art. The term is not found in prior art. However, the specification and drawings of the application provides a meaning for the term “timing correlator and frequency offset estimator” (e.g. see par. 0060 Fig. 4 and par. 0083, Fig. 7). While Cupo et al. teaches a combination of components such as offset estimator 38 and correlator 32 of receiver 18 of Fig. 2a that perform extracting timing from the RF signals by performing timing correlation on a set of samples derived from the RF signals (e.g. correlator 32 performs auto-correlation on a set of samples i= 0….543; col. 4 line 48-col. 5 line 15); and determining a frequency offset estimate by using the set of samples derived from the RF signals (e.g. offset estimator 38 utilizes negative of the phase angle of the samples to estimate offset; col. 5 line 16-col. 5 line 67), Cupo et al. does not teach a “timing correlator and frequency offset estimator” as defined by the specification and drawings of the application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS

Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466